CHARLES J. SCHUCK, Judge.
Claimant, Clark Bailey, presents his claim in the amount of $50.00, based on the following facts as revealed by the record submitted for our consideration.
On April 29, 1947 the state’s patrol grader, while working on state road No. 20 in Calhoun county, cut a hole in the galvanized culvert constructed over and across said highway near Beech in the said county. The following day, April 30, claimant’s horse, while being ridden along said highway and while passing over the said culvert, stepped into the hole made by the patrol grader and severely injured his right hind leg. No negligence on the part of the claimant is shown and as the state is charged with the duty of keeping the highway in a reasonably safe condition for travel, the failure to do so, in the instant claim, makes it liable for the damages incurred. The claim is recommended for payment by the state road commission and approved by the attorney general.
*106Claimant was obliged to expend the sum of eighteen dollars for veterinary services, and an additional sum of ten dollars for the use of a horse to take the place of the injured animal. The balance of his claim is for damages to the horse, impairing its ability to work as it could and did before the accident and thereby affecting its value. The appearance of the horse is somewhat marred. The cut was half around the ankle and the hide was cut off the ankle. The horse for a time at least could not be worked on frozen ground or in the mud for if so worked the injured ankle would bleed and become irritated.
In view of these facts we feel that the amount of the claim, to wit $50.00, is reasonable and that a moral obligation devolves upon the state to pay the same.
An award is accordingly made in the sum of fifty dollars ($50.00) by a majority of the court.